220 F.2d 357
The UNITED STATES of America, Plaintiff-Appellee,v.Brutus LEWIS, Defendant-Appellant.
No. 11289.
United States Court of Appeals, Seventh Circuit.
March 16, 1955.
Rehearing Denied April 6, 1955.
Writ of Certiorari Denied June 6, 1955.

See 75 S.Ct. 883.
William Greenhouse, Harry J. Meyers, Chicago, Ill., for appellant.
Robert Tieken, U. S. Atty., Edward J. Calihan, Jr., John Peter Lulinski, Anna R. Lavin, Asst. U. S. Attys., Chicago, Ill., for appellee.
Before MAJOR, FINNEGAN and LINDLEY, Circuit Judges.
FINNEGAN, Circuit Judge.


1
Defendant, Lewis, was convicted below, after waiving a jury, for violating 21 U.S.C.A. § 174 and 26 U.S.C. § 2554 (a). He contends that the government's evidence failed to establish his guilt beyond a reasonable doubt. We disagree. United States v. Aman, 7 Cir., 1954, 210 F.2d 344, 349; United States v. Holmes, 7 Cir., 1951, 187 F.2d 222. It would neither aid defendant, nor do more than accumulate precedent on well-settled principles, to detail all the facts we encountered canvassing this record. We are satisfied reversible errors are absent and fundamental rights unimpaired.


2
The judgment of the District Court is affirmed.


3
Affirmed.